Title: To Thomas Jefferson from Arthur S. Brockenbrough, 27 January 1826
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear SirJan: 27. 1826.I have received several letters making enquiery relative to the law professorship, in order to give correct information I should be glad to know from you the probability of that chair’s being filled, by whom and how soon, I have letters to answer on the Subject by the Sundays mail with the highest respect and considerationyour Obt SevtA. S. BrockenbroughP. S. the Students are coming in there are several new ones We have recd six cases of Books which are put into the library I do not know whom you intend to make Librarian, but there is one candidate that I am certain from all I can learn of him will not do—(Mr Taliaferro)—A. S B—